UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6503



RONALD O. RANDALL,

                                                 Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-02-477-2)


Submitted:    June 30, 2003                      Decided:   July 11, 2003


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald O. Randall, Appellant Pro Se.    Hazel Elizabeth Shaffer,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ronald O. Randall seeks to appeal the district court’s order

accepting the magistrate judge’s recommendation and denying relief

on his petition filed under 28 U.S.C. § 2254 (2000).            An appeal may

not be taken from the final order in a § 2254 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).         A certificate of appealability will

not   issue   absent   “a    substantial   showing   of   the   denial   of   a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).      A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 123 S. Ct. 1029,

1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S. 941

(2001). We have independently reviewed the record and conclude that

Randall has not made the requisite showing.*         Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are



      *
       We find that Randall has waived appellate review of all
claims, except for the district court’s disposition of his
prosecutorial misconduct claim, by failing to file specific
objections to the magistrate judge’s recommendation after receiving
proper notice of the consequences of failure to object. See Wright
v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas
v. Arn, 474 U.S. 140 (1985).


                                      2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3